CHERRY, J.
The facts in this case and the proceedings in the court below were substantially the same as in the case of Fillmore Commercial & Savings Bank v. James A. Kelly, as Guardian of the Estate of Franklin Leon Robison, etc., 62 Utah,-, 220 Pac. 1064, just decided. The same questions were presented here in each ease and were argued and submitted together.
For the reasons stated in Fillmore Commercial & Savings Bank v. James A. Kelly, as Guardian of the Estate of Franklin Leon Robison, etc., supra, the judgment in this case is affirmed.
WEBER, C. J., and GIDEON, THURMAN, and FRICK, JJ., concur.